UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGGIE ISMEL, a/k/a New York Junior,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:94-cr-00008-NKM-1)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Marlin Ismel, Appellant Pro Se. Stephen Urban Baer,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald      Ismel    appeals       the    district      court’s   order

construing      his    pro    se     letter    as    a    motion   for    reduction   in

sentence under 18 U.S.C. § 3582(c)(2) (2006) and denying relief

on the same.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Ismel, No. 3:94-cr-00008-NKM-1

(W.D.    Va.    Jan.   13,     2012).         We    dispense   with      oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                AFFIRMED




                                              2